Citation Nr: 0514879	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right hand fracture, currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from July 1981 to 
August 1984.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, continuing a noncompensable 
evaluation assigned for the veteran's residuals of a right 
hand fracture.  By an October 2002 rating action, the New 
York RO granted an increased evaluation to 10 percent 
disabling for the veteran's residuals of a right hand 
fracture, effective back to the date of submission of a prior 
claim for increased rating in June 1998.  

In January 2001 the claims file was transferred from the 
Philadelphia, Pennsylvania RO to the Newark, New Jersey RO.  
Based on the veteran's report of change of address in May 
2002, the claims file was transferred again, to the New York, 
New York RO, which currently has final jurisdiction of the 
claims file.  


FINDING OF FACT

The residuals of a right hand fracture are manifested by pain 
affecting motion and strength of the fourth and fifth digits 
of the right hand, with resulting arthritic-type pain 
affecting strength or endurance on use of the hand.  
Compensable limitation of motion has not been shown.


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 10 
percent for residuals of a right hand fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5230 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of VCAA letter in 
May 2002.  This development letter appropriately notified the 
veteran what VA would do and what the appellant must do in 
furtherance of his claim.  It informed the veteran with 
specificity what would be required for his claim for an 
increased evaluation for residuals of a right hand fracture 
to be granted, and explicitly asked the veteran to submit 
pertinent evidence he had, or inform of the existence of any 
additional evidence, that would further his claim, including 
in particular any medical evidence of  evaluation or 
treatment for residuals of a right hand fracture.  The 
veteran was informed of pertinent evidence of record and of 
evidentiary and other procedural development undertaken by 
rating decisions in May 2001 and October 2002, as well as by 
a statement of the case in November 2001 and supplemental 
statements of the case in October 2002 and November 2004.  

In his May 2001 notice of disagreement, the veteran informed 
that he was evaluated for his service-connected residuals of 
a right hand fracture at the Philadelphia VA Medical Center 
(VAMC) in November 2000, as well as when previously seen in 
1995 and 1997 at the Coatesville VAMC.  The claims folder 
contains a record of the veteran's VA examination of his hand 
in November 2000, as well as prior VA treatment and 
hospitalization records dating from before the veteran's 
current claim for an increased rating for residuals of a 
right hand fracture in October 2000.  In a June 1998 
authorization and release, the veteran reported that he had 
received prior treatment at the Kessler Air Force Base.  
However, an August 1998 Air Force reply to an RO query 
informed that there were no records of the veteran having 
been treated at that facility.  

In a May 2002 statement the veteran informed that he had 
received treatment for his right hand at the East Orange VA 
Medical Center (VAMC) and the St. Albans VAMC, both beginning 
in 2002.  Record from these facilities beginning in 2002 were 
obtained and associated with the claims folder.  The veteran 
was afforded VA joints examinations in November 2000 and 
August 2002 which address the current level of disability.  

The RO did not use an official form to perfect his appeal in 
January 2002.  Accordingly, in a February 2002 letter the RO 
sought to clarify whether the veteran desired a hearing to 
offer testimony supportive of his claim.  The veteran did not 
reply to this letter.  Thus, there is no indication that the 
veteran desired a hearing, and none need be afforded him.  

The veteran reported in the course of a December 2001 to 
January 2002 VA hospitalization that he had begun receiving 
Social Security disability benefits in 1998 due to non-
service-connected pathology.  The RO in December 2002 and 
April 2003 requested from the Social Security Administration 
records of his disability award and supporting medical 
records.  However, the Social Security Administration 
informed that those records could not be found.  While it is 
ordinarily required to obtain Social Security records, 
particularly medical records, as part of the duty to assist, 
there has been no argument they are relevant to the service 
connection issue under consideration to require that 
additional adjudication resources be expended.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  Here, the veteran's more recent treatment 
evaluations for his right hand injury residuals have amply 
assessed the level of impairment for purposes of rating, and 
there is no reasonable possibility that obtaining less 
current records would shed better light on the current state 
of that disability.  Hence, because there is no reasonable 
possibility that obtaining those records would aid in 
substantiating the veteran's claim, obtaining those records 
is also not required pursuant to the VCAA.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, a VCAA 
letter was afforded the veteran in May 2002, after initial 
adjudication of the claim adjudicated here.  However, the 
claim was readjudicated in October 2002, after issuance of 
that VCAA letter.  The Board finds that there was no 
prejudice to the veteran in this case for failure to adhere 
to the strict requirement of VCAA notice prior to initial RO 
adjudication, since the veteran was afforded ample 
opportunity to remedy deficiencies in his claim, and was 
afforded all required assistance for that development.  The 
Board notes that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are also applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the appellant was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claim.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

The Question of an Increased Rating for Residuals of a Right 
Hand Fracture 

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints, and the rating is based on limitation of 
motion, the Board must consider an increased schedular rating 
based on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The veteran was treated in service in February 1982 for 
injury from falling on the right hand.  X-rays of the hand 
showed no fracture or dislocation.  Soft tissue injury was 
assessed.  Marked swelling was noted over the third 
metatarsal.  He was casted two-and-a-half weeks after the 
initial injury.  Four weeks after casting the hand, an 
assessment by X-ray was still difficult, but a fracture of 
the right hand was assessed, and physical therapy was begun.  
A consultation evaluation in late April 1982 included a 
review of x-rays, interpreted to show dorsal displacement of 
the ulnar two metacarpals and fracture dislocation at the 
hamate metacarpal articulation, as well as a fragment of 
hamate riding with the fifth metacarpal, and possibly an 
intra-articular fracture of the hamate.  The consulting 
physician noted that it was a difficult case, and predicted 
that the condition would probably ultimately affect some 
wrist motion as well as affect the veteran's ability to 
engage in heavy lifting.  

At a treatment evaluation in June 1999, regarding his right 
hand the veteran merely reported that it hurt at times.  
Examination of the extremities revealed full range of motion 
with no weaknesses.  

At a November 2000 VA joints examination, the veteran 
reported that his right hand was worse than in the past.  
Examination of the hand revealed no abnormality.  The 
examiner could not comment on the effect of activity in terms 
of exacerbating the veteran's condition, since the veteran 
presented in a state of inactivity.  The examiner assessed 
status post fracture of the right hand.  November 2000 x-rays 
of the right wrist showed no evidence of fracture or 
dislocation, and no evidence of significant deformity.  

Recent post service treatment records show that the veteran 
was hospitalized for other pathology at a VA facility from 
December 2001 to January 2002.  He was hospitalized again 
from February 2002 through April 2002.  The veteran received 
occupational therapy during the hospitalization from December 
2001 to January 2002 consisting of whirlpool or fluid therapy 
or heat therapy and exercises for his right hand reportedly 
five days a week for approximately a month.  Upon initial 
evaluation for that occupational therapy, the veteran 
complained of cramping, stiffness, and pain over the right 
fourth metacarpal, with a complained-of level of pain of 
6/10.  However, examination at that time revealed only mild 
tenderness at the region of the fourth to fifth metacarpal.  
The veteran also complained of increased pain in the hand 
with inclement weather.  Nonetheless, the veteran was noted 
in treatment records to successfully complete all 
rehabilitation exercises.  He also reported decreased 
perceived pain to 4/10.  An assessment eight days after 
commencing the month-long occupational therapy noted that the 
veteran had no localized tenderness and wrist range of motion 
within normal limits, with no impairment of functioning of 
the right hand.  A further evaluation three days later noted 
that he had met all goals with improved strength, decreased 
stiffness, and independence with a home exercise program for 
the hand.  A further evaluation at the end of the physical 
therapy program noted that the veteran had no pain upon grind 
test, as well as active range of motion of the hand and wrist 
within functional limits.  Treatment records noted a slight 
physical prominence over the fourth metacarpal of the right 
hand.  

In a January 2002 statement perfecting his appeal, the 
veteran informed that his right hand fracture residual 
symptoms included arthritic pain in "the longer part of my 
right hand," sporadic stiffness, and pain in the fourth and 
fifth fingers of the hand.  

In March 2002, during his February to April of 2002 
hospitalization, he again received occupational therapy 
including fluid therapy and microstimulation, upon complaints 
of pain in the right hand.  He again reported that the hand 
felt better following therapy.  

At an August 2002 VA examination for the veteran's residuals 
of right hand injury, the veteran complained of pain in the 
right hand grasping objects, and limitation of motion of 
right wrist due to pain.  He was noted to have a service-
connected fracture of the fourth metacarpal, and also to have 
tenderness over the fourth and fifth metacarpophalangeal 
joints, and the first carpometacarpal joint.  Treatment 
consisted of Ibuprofen for pain.  The examiner noted that the 
veteran could not open a jar with the right hand, and he 
could not hold a pin for long in the right hand.  Examination 
revealed a weak gross right hand grip, and a weak two finger 
pinch.  The examiner noted that the veteran had lateralized 
his primary hand function to his left hand except for 
writing, due to pain on use of the right hand.  Damp weather 
was noted to be a precipitating factor for flare-ups.  Mild 
edema was present as evidence of painful motion.  There was 
no effusion, instability, redness, or heat.  There was 
tenderness over the right wrist, first carpometacarpal joint, 
and metacarpophalangeal joint.  There was also mild 
limitation of motion in flexion of the fourth and fifth 
metacarpophalangeal joints and the carpomatacarpal joint of 
the thumb, all due to pain.  The examiner assessed post-
traumatic arthritis of the right fourth and fifth 
metacarpophalangeal and first carpometacarpal joints of the 
right hand, with other joints within normal limits.  The 
examiner further assessed that right hand closure was 
incomplete with weak grip and grasp.  X-rays of the right 
hand and wrist were normal.  

Despite multiple recent records of right hand treatment 
during the veteran's VA hospitalizations, the Board notes 
that nowhere in the record except for the August 2002 VA 
examination is it reported that the veteran lateralized 
primary hand function to his left hand due to pain on use of 
the right hand.  Rather, in a December 2001 treatment 
evaluation of the right hand, it was specifically noted that 
the veteran was right hand dominant, and in multiple 
evaluations in the course of that hospitalization it was 
noted that hand motion was normal.  The August 2002 VA 
examiner diagnosed arthritis of multiple joints of the right 
hand and wrist based on the veteran's demonstrated motion and 
complaints of pain including of pain exacerbated by damp 
weather.  However, the examiner failed to recognize the much 
better motion capacity demonstrated several months prior, 
with findings of normal motion despite complaints of 
intermittent pain and pain with use.  The Board further notes 
that recent X-rays of the right hand have shown no 
deformities, normal findings, and no findings of arthritic 
changes.  

There is no support in the medical record for any involvement 
of the right thumb functioning, and hence the August 2002 VA 
examiner's finding of arthritis of the right first 
carpometacarpal joint is irrelevant to the current rating.  

The Board is of the opinion - based on the absence of 
significant objective findings to support the reports of 
rather severe subjective feelings such as pain or pain 
limiting motion or use of the right hand - that a more 
limited degree of impairment than that which the veteran has 
presented, is shown by the medical records.   

The Board has considered the veteran's assertions of an 
increased level of disability associated with his service-
connected residuals of a right hand fracture.  However, 
medical findings, particularly within recent VA treatment 
records do not support such a conclusion.  The veteran's own 
statements do not serve as medical evidence of increased 
disability to support his claim.  Lay persons are not 
competent to offer medical opinions; where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board concludes, based on a review of all medical 
evidence presented, that the veteran's residuals of a right 
hand fracture are manifested by some pain and slight 
limitation of motion in the fourth and fifth digits of the 
right hand and/or weakness due to pain, resulting in some 
arthritic-type pain affecting strength or endurance on use of 
the hand.  The Board considers DeLuca criteria, including 
pain affecting motion and resulting loss of strength or 
endurance on using the hand, and notes that the evaluation 
assigned by the RO, and that same disability rating agreed to 
by the Board here, is based on 38 C.F.R. § 4.40 and 4.45 and 
the DeLuca factors.  The Board concludes that a 10 percent 
evaluation is appropriate in this case by analogy to 
traumatic arthritis under Diagnostic Code 5010, with some 
pain affecting motion that is not otherwise ratable under the 
Diagnostic Code.   Under Diagnostic Code 5230, for limitation 
of motion of ring or little fingers, a compensable evaluation 
is not assignable.  38 C.F.R. §  4.71a, Diagnostic Codes 
5010, 5230.  

The preponderance of the evidence is against assignment of a 
higher evaluation than the 10 percent assigned, under any 
applicable codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5320.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran has not contended, nor does the evidence show, 
that his residuals of a right hand fracture have caused 
marked interference with employment or required frequent 
periods of hospitalization.  Hence, referral to the Under 
Secretary for Benefits for consideration of an extraschedular 
rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).

As noted in the introduction, above, a disorder of the right 
wrist is not here considered, and any limitation of the right 
wrist as secondary to the veteran's residuals of a right hand 
fracture must be pursued separately in a claim for service 
connection for that disorder.  

The Board notes that the RO inappropriately assigned ratings 
under paired 
Diagnostic Codes 5010 and 5227.  Specifically, Diagnostic 
Code 5227 is for ankylosis of the fourth or fifth digits, and 
there is no evidence in the record of ankylosis of any 
joints.  


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for residuals of a right hand fracture is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


